Name: 79/963/EEC: Council Decision of 12 November 1979 replacing a full member and an alternate member of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-11-20

 Avis juridique important|31979D096379/963/EEC: Council Decision of 12 November 1979 replacing a full member and an alternate member of the Committee of the European Social Fund Official Journal L 293 , 20/11/1979 P. 0012 - 0012****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 . COUNCIL DECISION OF 12 NOVEMBER 1979 REPLACING A FULL MEMBER AND AN ALTERNATE MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 79/963/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 ( 1 ) CONCERNING THE EUROPEAN SOCIAL FUND , HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ), AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 APRIL 1978 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING ON 16 APRIL 1980 , WHEREAS ONE SEAT AS FULL MEMBER AND ONE SEAT AS ALTERNATE MEMBER OF THE AFORESAID COMMITTEE IN THE EMPLOYERS ' REPRESENTATIVES CATEGORY HAVE FALLEN VACANT FOLLOWING THE RESIGNATIONS OF MR SCHADE-POULSEN AND MRS JOHANSEN , NOTIFIED TO THE COUNCIL ON 12 OCTOBER 1979 ; HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 24 OCTOBER 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MRS BIRTE JOHANSEN IS HEREBY APPOINTED FULL MEMBER AND MR NIELS JOERGEN HANSEN ALTERNATE MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN PLACE OF MR SCHADE-POULSEN AND MRS JOHANSEN FOR THE REMAINDER OF THEIR TERM OF OFFICE , WHICH RUNS UNTIL 16 APRIL 1980 . DONE AT BRUSSELS , 12 NOVEMBER 1979 . FOR THE COUNCIL THE PRESIDENT J . GIBBONS